Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious a method for preparing a near-infrared-absorbing dye-based composite particle, comprising: a first reacting an ionizable near-infrared-absorbing dye, that is in a state dissolved in an aqueous medium with an ionic compound comprising specifically  a metal cation dissolved in an aqueous medium to form a precipitation product, wherein the metal cation of the ionic compound reacts with an anion of the near- infrared-absorbing dye to form the precipitation product, and wherein the precipitation product comprises a water-insoluble salt of the near-infrared-absorbing dye; and washing the precipitation product; dispersing the washed precipitation product in a solvent to prepare a dispersion comprising the water-insoluble salt of the near-infrared-absorbing dye: and 
With regards to claim 7, the prior art on record fails to expressly disclose or render obvious a near-infrared-absorbing composite particle comprising: a water-insoluble salt of a near-infrared-absorbing dye, which comprises a precipitation product of an anion of the near-infrared-absorbing dye and a metal cation of an ionic compound; and a particle of a polymeric surfactant,  specifically; wherein the water-insoluble salt of the near-infrared-absorbing dye is encapsulated in the particle of the polymeric surfactant, and wherein the near-infrared-absorbing composite particle exhibits a photothermal effect, a photoacoustic signal, or both the photothermal effect and the photoacoustic signal, upon photoirradiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884